líoOARTT, J.
(after stating the facts as above.)
It is contended on behalf of the plaintiffs, appellants, that the findings of fact are not only unsupported by, but are contrary to, the evidence, that the judgment is against law, and that the court erred in denying plaintiffs the relief prayed for in the complaint. We think this contention is well founded. The evidence conclusively shows that the fiduciary relation of physician and patient existed between, Joseph S. Peterson and the Budges at the time the sale in question 1 took place, and that the value of the property was far in excess of the amount for which it was sold to them. The trial judge, who heard the case, and who was confronted with the witnesses and had an opportunity of observing their appearance and demeanor while testifying, was convinced' that the amount paid by the Budges for the property was far below its true value. This is shown by his memorandum of decision rendered and filed at the conclusion of the trial of the the case, wherein he says: “The court is convinced that the consideration ($3500) paid for the property is inadequate, and not in keeping with the true value thereof.” Furthermore, according to the testimony of D. C. Budge, the yearly rental value of the property is $432, and the taxes assessed against it are about $50 per year. This would leave a net income of $382 per year from the property, which would be equal to eight per cent, interest per annum on a capital of $4YY5, seven per cent, on $545Y, and six per cent, on $636Y. The evidence on this point, considered as a whole, clearly shows that the value of the property 2 at the time of the sale was from $5000 to $6000 and that the Budges got from $1500 to $2500 the best of the bargain. While there appears to be some conflict in the evidence as to whether Peterson, at the time he made and executed the deed, was very sick, or only slightly indisposed, 3 the overwhelming weight of the evidence is to the effect that he was sorely afflicted with some kind of *607nervous trouble or disorder, and that because of it was necessarily confined to his bed for a period of more than six weeks. On this point A. E. Oranney, a witness who was in no way connected with the transaction in question, and who had no special interest in the case pecuniary or otherwise, testified that Peterson “was a sick man,” and was what he would call a “nervous wreck.” J. Z. Stewart, Jr., testified that Peterson “was quite sick, . . . nervous, and exercised,” and that he was in no condition to do business. Nephi Peterson testified that, when Peterson “deeded his property to Dr. Budge, he was sick, . . . not able to help himself, and was nervous.” Zina Peterson testified that “he was very sick, . seemed very nervous and restless, and neither ate nor slept.” On the other hand, the only witness who testified that Peterson’s ailments were slight and of but little or no consequence was D'. 0. Budge, and he admitted that Peterson was “more or less run down and nervous,” and that “excitement might endanger his general health more or less.” And the record also shows that Peterson, during his illness, had a case in court which came on for trial January 11, 1906, and that D. 0. Bridge, in order that Peterson might get the case continued, gave him a certificate, of which the following is a copy: “Logan, Utah, January 11, 1906. To Whom it May Concern: This is to certify that Joseph S. Peterson is under my care, and that he is confined to his room unable to attend to any business which would necessitate much mental strain. D. C. Budge, M. D.” And T. B. Budge, on cross-examination, testified as follows: “I made a certificate for Joseph S. Peterson covering his sickness from December 22d to February 12th, to enable him to recover from the insurance company upon his health policy. I don’t know just what he received. I did not receive any of it.” And the record shows that the Budges, on April 1, 1906, presented to' Peterson an account for medical services, which they rendered him on the very day (January 6, 1906) on which the deed in question was made and executed. Therefore it clearly appears, not only from the evidence of the plaintiffs and their witnesses, but from the evidence of D. C. Budge and the foregoing cer*608tificates, that Peterson was sick and unable to transact business, and that the relation of physician and patient existed between him and the Budges during the time covered by the transactions in question.
The evidence further shows that Peterson and the Budges were, and for many years had been, close friends, and that Peterson had great confidence in the Budges, and that they had considerable influence over him. This is 4 shown by their own evidence. Immediately after Peterson recovered from his sickness, he notified an attorney, who was about to file a petition in bankruptcy for him, to drop the bankruptcy proceedings, hereinafter referred to, which he claims the Budges, during his illness induced him to commence. He also made a seasonable and timely demand on the Budges to reconvey to him the property in controversy. This they refused to do, and Peterson, immediately thereafter*, commenced this action. After the action was commenced, there appeared in a local newspaper in Logan, Utah, • some comments respecting the origin of the suit, which were derogatory to and somewhat reflected upon the Budges, and they demanded of Peterson that he sign a written statement prepared by them for publication to counteract the comments referred to. In pursuance of this demand, the Petersons called at the office of the Budges and talked the matter over with D. C. Budge. During this interview Peterson called up his attorney by telephone^ who was at Ogden, Utah, and informed him that he was at Dr. Budge’s for the purpose of settling his difficulties with the Budges. D'. C. Budge testified that he overheard Peterson’s attorney admonish Peterson not to sign any papers, and that, notwithstanding this injunction from his attorney, he (Budge) prevailed upon Peterson to sign the paper referred to, which, so far as material’ here, recites : “I also desire to say that I have the greatest confidence in these gentlemen (referring to the Budges), and I know the differences existing between us are due to a misunderstanding on my part.” D. 0. Budge, being able to thus prevail upon Peterson to disregard the advice of his attorney when he (Peterson) was in his normal condition, both mentally and physi*609cally, is it not reasonable to suppose that the Budges could wield an equal, if not greater, influence over him when he was sick and in a state of mental prostration, such as the record shows he was in when he signed the deed in question? While Peterson’s sickness may not have been of sufficient severity to wholly incapacitate him for the transaction of business, yet the evidence, practically without conflict, shows that he was stricken with some kind of nervous trouble, and that because of this trouble he was necessarily confined to his bed for several weeks, and that he was not in a condition, either mentally or physically, to attend to matters requiring much exertion or mental strain.
There is no rule of law more firmly established than that which holds that transactions between persons occupying fiduciary or confidential relations with each other, 5 in which the stronger or superior party obtains an advantage over the other, cannot be upheld. In the case of Viallet v. Con. Ry. & P. Co., 30 Utah 260, 84 Pac. 496, 5 L. R. A. (N. S.) 613, a question involving this same principle was before this court, and in the course of the opinion it is said:
“The law is well settled that from the time the relation of physician and patient is created, until it ceases to exist, the physician is not only legally hound to act in the utmost good faith in his treatment of his patient professionally, hut he is inhibited from 6 taking advantage of the confidence growing out of this relation, reposed in him hy his patient, and, by misrepresentation, or other unfair means, or by the exercise of undue influence, induce his patient to convey, transfer, or otherwise dispose of, to such physician, or to other parties whom the physician may represent in other capacities, valuable property rights for a wholly inadequate consideration.”
And tbe rule is well settled that in actions of this kind, where these confidential relations are shown to exist 7 the burden of proof is cast upon the superior party to establish the perfect fairness, adequacy of consideration, and equity of the transaction. In Smith, Law of Brand, section 190, the author says:
*610“The law is jealous, and public policy sanctions it, that transactions between persons occupying these relations shall receive the most careful scrutiny, and the burden of proof is shifted so as to require the beneficiary to establish the validity of bequest, gift, or grant.” And again, in section 191: “Wherever a fiduciary relation exists, and there has been confidence reposed which invests the person trusted with an advantage in treating with the person confiding, it imposes the burden of proof upon the person taking securities, or making contracts inuring to his benefit to show that the transaction is just and fair, and that he has derived no unfair advantage from his fiduciary relation.”
Mr. Pomeroy, in volume 2, section 95 6, of bis excellent work on Equity Jurisprudence, says:
“■While equity does not deny the possibility of valid "transactions between the two parties, yet, because every fiduciary relation implies a condition of superiority held by one of the parties over the other, in every transaction between them by which the superior party obtains a possible benefit, equity raises a presumption against its validity, and casts upon that party the burden of proving affirmatively its compliance with equitable requisites, and thereby overcoming the presumption.”
In 6 Ency. of Ev., p. 10, the rule -is tersely stated as follows :
“Thus, in transactions between persons occupying such relations, in which the stronger or superior party obtains a benefit or advantage, fraud is presumed, and the burden is cast upon the superior party to show fairness, adequacy, and equity in the transaction. This rule has been held applicable to transactions between attorney and client, . . . physician and patient.”
The following authorities are to the same effect: 9 Cyc. 456-458; 1 Beach on Contracts, 825; 1 Page on Contracts, 214; Cadwallader v. West, 48 Mo. 483; Woodbury v. Woodbury, 141 Mass. 329, 5 N. E. 275, 55 Am. Rep. 479; Unruh v. Lukens, 166 Pa. 324, 31 Atl. 110; Thomas v. Whitney, 186 Ill. 225, 57 N. E. 808.
It having been shown that the confidential relation of physician and patient existed between the Budges 8 and Peterson at the time the sale took place, the bur*611den of proof shifted, and it became necessary for the Budges, in order to uphold the sale, to show that it was for an adequate consideration, and that the entire transaction on their part was in every particular fair, just, and equitable. The circumstances leading up to and surrounding the transaction are, in brief, as follows: At the time Peterson took sick, Thatcher Bros.’ Bank of Logan, Utah, held two overdue mortgages on the property involved in this action. One of the mortgages was for three thousand dollars and the other for one hundred and twenty dollars. Besides this mortgage indebtedness, Peterson owed D. 0. Budge one hundred and four dollars and store bills to the amount of about two hundred and sixty dollars. Pie was also indebted for machinery which he had purchased, but this account was secured and a little later on paid. Soon after Peterson took sick, one Preston, in company with an attorney, called upon Peterson and requested him to give a mortgage on the property in controversy to secure a claim which he (Preston) held against him, but Peterson refused. A few days thereafter Preston, in company with his attorney and D. 0. Budge, again called on Peterson and demanded security for his claim, and Preston’s attorney then and there informed Peterson that, unless he furnished the security demanded, proceedings would be commenced to foreclose the mortgages held by the Thatcher Bros.’ Bank on his property. Peterson again refused to give them a mortgage, and the attorney and Preston withdrew, leaving D. 0. Budge and Peterson together. After Preston and his counsel had departed, Budge requested Peterson to give him a mortgage on the property in controversy to secure the payment of his claim of $104.
Up to this point there is no conflict in the evidence, but as to what transpired thereafter there is a sharp conflict. Peterson testified, and his testimony is corroborated by that given by Mrs. Peterson, that Budge said to him: “You can see that Preston and Nebeker are going to start suit against you and will squander some of your estate, and others are coming here after your property, and the only thing you can do, as we are old friends, is to turn it over to me, and *612I will protect you. You bad better deed it to- T. B. Budge, , . . aud in ease.we have to pay tbe mortgage T. B. coul'd raise tbe money better than I could.” That it was then aud there understood and agreed that Peterson would deed tbe property to T. B. Budge, go through bankruptcy, and then tbe property would be reconveyed to him, provided be would reimburse tbe Budges for tbe money which they would in tbe meantime be compelled to pay out in order to protect tbe property from foreclosure proceedings. That it was several days thereafter before tbe negotiations were completed, and in tbe meantime tbe Budges called several times to see Peterson in regard to tbe matter. That when all tbe details were understood and agreed upon, an attorney was called in to prepare tbe papers and to advise tbe parties in regard to tbe legal phases of tbe transaction. Tbe first time tbe attorney met with tbe Budges at tbe Peterson home to close tbe deal, be expressed a doubt as to tbe legality of tbe transaction, on tbe ground that Peterson’s creditors might attack tbe conveyance and succeed in having it set aside. D. O. Budge then decided to' take a mortgage on tbe property to secure tbe payment of tbe one hundred and four dollars that Peterson was owing him. A mortgage for this amount was made out by tbe attorney, and the Petersons signed it. Negotiations for tbe conveyance of tbe property to tbe Budges were immediately thereafter renewed, and, two days after tbe mortgage was executed, tbe Budges and tbe attorney again called at tbe Peterson home, and tbe deal in question was finally completed. As hereinbefore stated, tbe consideration was thirty-five hundred dollars. Tbe three mortgages and tbe interest thereon amounted to thirty-two hundred and seventy-five dollars, leaving a balance of two hundred and twenty-five dollars due Peterson. This balance was turned over to the attorney to be used by him in paying tbe costs of tbe proceedings in bankruptcy, which it was understood would soon be commenced by Peterson, and to pay a few small bills that Peterson owed to different parties.
*613Tbe Budges testified that they purchased the property outright, aud they denied that there was any understanding or agreement to reconvey the property, or that the sale was in any sense a conditional one. There are some facts and circumstances, however, which tend to corroborate the testimony of the Petersons on this point: (1) Peterson’s creditors, other than Preston and D. C. Budge, were not demanding an immediate settlement of their claims, and Thatcher Bros.’ Bank had no intention to* foreclose their mortgage on the property, and there was no necessity for the Petersons to dispose of their property at a sacrifice of from fifteen hundred dollars to twenty-five hundred dollars. (2) The mortgage for one hundred and twenty dollars which the Budges, according to their version of the transaction, assumed, was never paid by them, but was taken up and paid by Peterson’s brother, nor did they pay the $3000 mortgage held by the bank, or any part thereof. (3) Soon after the Budges received the deed in question, they conveyed the premises to their father, Ezra T. Budge, who was a resident of the state of Idaho; the consideration being nearly twelve hundred dollars more . than they were to pay Peterson for the same property. It is admitted, however, that Ezra T. Budge stands, in no better position with reference to the title than the defendants T. B. and D. C. Budge. (4) The mortgage for one hundred and four dollars which the Budges held against the property, and which was to be paid out of the purchase price, they had recorded several days after they became vested with the legal title to the property covered by the mortgage. In other words, if their transaction with Peterson was boña fide they placed on record a mortgage of which they were in effect both mortgagors and mortgagees. If, however, the transaction was as Peterson claims, namely, that the property was conveyed to the Budges to be held by them in trust, there would be some good reason for the recording of the mortgage; otherwise not. Eurthermore, no sane person, who is legally capable of transacting business for himself, would knowingly sacrifice from fifteen hundred dollars to twenty-five hundred dollar^ in property and go through bankruptcy in order to *614be relieved from the payment of debts which, do not exceed two hundred and sixty dollars, or at most three hundred dollars, and especially where, as in this case, it was estimated that the money required to take him through bankruptcy would nearly pay the obligation from which he seeks to be relieved. The only money paid out by the Budges on the transaction was the two- hundred and twenty-five dollars which was turned over to the attorney to be used by him, or SO' much thereof as might be necessary to take Peterson through bankruptcy. As soon as Peterson recovered from his sickness, he served notice on the attorney to stop the proceedings in bankruptcy, and promptly demanded of the Budges that they reconvey to- him the property in question.
We think the great preponderance, of the evidence clearly establishes the following propositions: (1) That the plaintiff, at the time of the conveyance in question, was, and for about 10 days prior thereto had been, sick and nervous and greatly distressed in mind. (2) That, while in such mental condition, he was induced and led to believe by improper and undue influence that the bank was about to foreclose its mortgages .and compel him to make a sacrifice of his mortgaged property. (3) That the confidential relation of physician and patient existed between the Budges and Peterson at the time the deed in question was made and executed. (4) That if the Budges were not active participants 9 in leading and inducing Peterson in his highly nervous and debilitated condition, and while under great mental strain, to believe that the bank was about to foreclose its mortgages and compel him to sacrifice his mortgaged property — representations untrue in fact — they voluntarily accepted the conveyance, well knowing such representations to have been made, and such inducements brought to bear upon him. (5) That Peterson, because of his physical weakness and the nervous and unsettled state of his mind at the time 10 the deed was made and executed, was in no condition to transact business requiring much exertion or mental strain. (6) That the consideration paid by the Budges was wholly inadequate. (7) That the defendants have failed to sustain the *615burden of proof east upon them by law to sbow that the transaction on tbeir part was in every respect open, fair and equitable. Therefore, even if it were conceded that the Budges made no promises whatever to reconvey the property to Peterson, he still would be entitled to recover in this action.
After the Budges obtained the legal title to the property in question, they received and used the rents collected on the smaller house until January 11, 1908, on which date a receiver, on application of defendants, was appointed by the court to take possession of all of the property and to hold the same and collect the rents thereon during the pendency of the action.
The judgment is reversed, and the case remanded, with directions to the trial court to set aside the findings of fact and conclusions of law heretofore made, and to make findings quieting the title of the property in plaintiffs. It is further ordered that an accounting be had between the parties and that the party in whose favor a balance is found to be due have judgment for the amount of such balance. Costs to be taxed against defendants.
STEAUP, C. J., concurs.